DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, and 4-20 are pending.
Claims 1, 19 and 20 are amended. Claim 3 was previously cancelled. 

Response to Arguments
Applicant's arguments filed May 4, 2022, with respect to the double patenting rejection have been fully considered but they are not persuasive or even responsive. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP § 804(I)(B)(1). 
Applicant’s arguments with respect to the Section 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It is noted that the independent claims recite “wherein, in response to identifying that the venue is a restaurant, the current activity is determined to be eating, and in response to identifying the venue is a bar, the current activity is determined to be drinking”.  However, other claims recite determinations as to the current activity (e.g. claim 6 reciting “user is traveling via at least one of: walking, running, biking, driving, flying, traveling on a train, or traveling on a boat” or claim 13 reciting “determining the current activity of the user includes determining that the user is sleeping”) that are not eating or drinking.  As such, for the purposes of examination, the determination of current activity to be eating or drinking in the independent claims are interpreted to be non-limiting examples in so much that such determinations cannot be required in view of the determinations of the dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/365,300 in view of U.S. Patent Application Publication No. 2014/0347368 to Kishore et al.

Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/365,300 (reference application #2). Although the claims at issue are not identical, they are not patentably distinct from each other because of the analysis below:
With regards to claims 1, 19 and 20, Application No. 16/365,300 teaches: 
a system [claim 1], a computer-implemented method [claim 19] and a non-transitory computer-readable medium storing instructions [claim 20] comprising: 
a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving, from a client computing device of a user in communication with the system over a network, an electronic communication comprising location information from a location sensor coupled to the client computing device, the location information indicating a current location of the client computing device (16/365,300: [claim 1] discussing "a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: receiving, from a first user's client computing device in communication with the system over a network, an electronic communication containing location information associated with a current location of the first user from a location sensor coupled to the first user's client computing device"); 
determining a current activity of the user based on the location information (16/365,300: [claim 15] discussing “determining a current activity of the first user based on the location information, wherein generating the media content item includes depicting the avatar of the first user engaged in the current activity”), 
determining a current activity comprising: identifying a venue associated with the location information, (16/365,300: [claim 6] discussing “wherein the icon associated with the venue is selectable via the display screen of the first user's client computing device or the display screen of the second user's client computing device, and wherein selection of the icon associated with the venue via a respective display screen causes the system to display a media content item associated with the venue on the respective display screen” and [claim 11], “identifying a venue based on the location information indicating the current location of the second user's client computing device; and retrieving, from the database, avatar information for the second user, wherein generating the media content item includes generating an avatar of the second user at the second user's current location on the map interface and an icon including a name of the venue based on the location information indicating the current location of the second user's client computing device”), …; 
generating a media content item comprising a map interface that includes the current location of the client computing device, an identification image or text including a name of the venue being displayed at the current location in the map interface, and an avatar of the user mimicking the current activity being displayed at the current location in the map interface (16/365,300: [claim 1], “generating a media content item comprising a map interface depicting an avatar of the first user and the representation of the vehicle at the first user's current location in the map interface, wherein the map interface is generated based on the location information, and the avatar of the first user is generated based on the avatar information for the first user,”),
wherein the map interface is generated based on the location information (16/365,300: [claim 1], “generating a media content item comprising a map interface depicting an avatar of the first user and the representation of the vehicle at the first user's current location in the map interface,”), and the avatar is generated based on the avatar information for the user and the current activity (16/365,300: [claim 15], “determining a current activity of the first user based on the location information, wherein generating the media content item includes depicting the avatar of the first user engaged in the current activity”); and 
causing the media content item to be displayed on a display screen of the client computing device (16/365,300: [claim 1], “causing the media content item to be displayed on a display screen of the first user's client computing device”).
Application No. 16/365,300 fails to explicitly teach, but Kishore et al. teaches an avatar of the user holding an item to mimic mimicking the current activity being displayed at the current location in the map interface (paragraph [0051], “In another example, the avatar animation 260 can be modified to show the navigation avatar 250 eating a hamburger when the social context 236 or user context 242 indicates preference for American food. In a further example, when the temporal context 232 indicates the navigation event occurs during a work day, the avatar attire 250 can be modified or embellished with a work uniform or business clothes and a napkin around the neck of the navigation avatar 250.”). This part of Kishore et al. is applicable to the system of Sano et al. in view of Ebert et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. in view of Ebert et al. to include the activity mimicking avatar holding an item as taught by Kishore et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al. in view of Ebert et al. in order to provide a user interface modification that reflects “real world” context and information (see paragraph [0006] of Kishore et al.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 4-18 depend from independent claim 1.  Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0306884 to Sano et al. in view of U.S. Patent Application No. 2016/0313957 to Ebert et al. and further in view of U.S. Patent Application Publication No. 2014/0347368 to Kishore et al. 
With regards to claims 1, 19 and 20, Sano et al. teaches 
a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising (paragraph [0048], “The system controller 10 is implemented by, for example, a microcomputer including a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a non-volatile memory, and an interface. The system controller 10 controls the overall information display apparatus 1.”): 
receiving, from a client computing device of a user, an electronic communication comprising location information from a location sensor coupled to the client computing device, the location information indicating a current location of the client computing device (paragraph [0057], “The position detecting unit 13 is, for example, a Global Positioning System (GPS) receiver. The GPS receiver receives radio waves from GPS satellites and outputs latitude and longitude information indicating the current position to the system controller 10.”; paragraph [0058], “Alternatively, the position detecting unit 13 may use wireless fidelity (WiFi) or a position information service provided by a cellular phone company.”); 
determining a current activity of the user based on the location information (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.”), determining a current activity comprising: 
identifying a venue associated with the location information (paragraph [0058], “By further referencing the mobile device's GPS sensor, the system can determine if the user is within (or close to) the coffee shop location. Using background noise sensing, the system may confirm a coffee break status recognizing espresso machine noise.”), ….; 
generating a media content item comprising a map interface that includes the current location of the client computing device (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map.”), 
…, and 
an avatar of the user mimicking the current activity being displayed at the current location in the map interface (paragraph [0058], “By further referencing the mobile device's GPS sensor, the system can determine if the user is within (or close to) the coffee shop location. Using background noise sensing, the system may confirm a coffee break status recognizing espresso machine noise. Having made this determination of the user's current status, a system (whether the user's mobile device 101 or a server 109 receiving information from the device 101) can select or generate an avatar that graphically depicts this status.”; paragraph [0092], “The display process described below is an operation of constantly detecting bio- and kinetic information and displaying an avatar on the display unit 14 in accordance with the detected bio- and kinetic information, thereby representing a user's state in real-time.”), wherein 
the map interface is generated based on the location information (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.”), and 
the avatar is generated based on avatar information for the user and the current activity (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.”); and 
causing the media content item to be displayed on a display screen of the client computing device (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.”).
Sano et al. fails to identifying a venue associated with the location information. However, Ebert et al. teaches:
identifying a venue associated with the location information, wherein, in response to identifying that the venue is a restaurant, the current activity is determined to be eating, and in response to identifying the venue is a bar, the current activity is determined to be drinking (paragraph [0025], “Event initiation can include input of a location of the event, such as a physical address of the event, via the user interface. In other examples, such as when an event is initiated from the geographical location of the event, the event location can be automatically determined by computing device 16B based on sensed location information via, e.g., GPS sensors of computing device 16B. In some examples, event information, such as a type of event (e.g., food-related event, music-related event, sports-related event, or other type of event), a name of the event, a date of the event, a starting time of the event, an ending time of the event, or other event information can be input via the user interface of computing device 16B. The event data (e.g., the event location, type, date, time, etc.) can be transmitted by computing device 16B to server device 12 via communication network 14.”; paragraph [0026], “Computing devices 16 can transmit the displayed geographical area (e.g., boundaries of the geographical area, a reference location within the geographical area along with a display scale, or other information indicative of the displayed geographical area) to server device 12, which can responsively transmit display attribute data associated with event icons corresponding to events having a location with the displayed geographical area.”; paragraph [0031], “For instance, event icon 22A includes an image representative of a martini glass, indicating, e.g., an event type associated with a bar or other such establishment. Similarly, event icon 22C includes an image representative of a compact disc (CD), indicating, e.g., a musical event type (e.g., a live music event, a CD release party, or other such musical event.”);
determining a current activity comprising: identifying a venue associated with the location information (paragraph [0026], “Computing devices 16 can transmit the displayed geographical area (e.g., boundaries of the geographical area, a reference location within the geographical area along with a display scale, or other information indicative of the displayed geographical area) to server device 12, which can responsively transmit display attribute data associated with event icons corresponding to events having a location with the displayed geographical area.”), wherein, in response to identifying that the venue is a restaurant, the current activity is determined to be eating, and in response to identifying the venue is a bar, the current activity is determined to be drinking (paragraph [0031], “As illustrated in FIG. 2, any one or more of event icons 22 can include an indication of a type of the associated event. For instance, event icon 22A includes an image representative of a martini glass, indicating, e.g., an event type associated with a bar or other such establishment. Similarly, event icon 22C includes an image representative of a compact disc (CD), indicating, e.g., a musical event type (e.g., a live music event, a CD release party, or other such musical event).”);
generating a media content item comprising a map interface that includes the current location of the client computing device (paragraph [0117], “In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map.”), 
an identification image or text including a name of the venue being displayed at the current location in the map interface (Fig. 2, paragraph [0025], “In some examples, event information, such as a type of event (e.g., food-related event, music-related event, sports-related event, or other type of event), a name of the event, a date of the event, a starting time of the event, an ending time of the event, or other event information can be input via the user interface of computing device 16B. The event data (e.g., the event location, type, date, time, etc.) can be transmitted by computing device 16B to server device 12 via communication network 14.”; paragraph [0031], “As illustrated in FIG. 2, any one or more of event icons 22 can include an indication of a type of the associated event. For instance, event icon 22A includes an image representative of a martini glass, indicating, e.g., an event type associated with a bar or other such establishment. Similarly, event icon 22C includes an image representative of a compact disc (CD), indicating, e.g., a musical event type (e.g., a live music event, a CD release party, or other such musical event).”), and …. 
This part of Ebert et al. is applicable to the system of Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. to include the location type media content identification as taught by Ebert et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al.  in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Ebert et al.).	
Sano et al. in view of Ebert et al. teaches an avatar mimicking current activity, but fails to explicitly teach an avatar of the user holding an item to mimic the current activity being displayed at the current location in the map interface.  However, Kishore et al. discusses
generating a media content item comprising a map interface that includes the current location of the client computing device (paragraph [0032], “The navigation session 214 is defined as a session that provides information about a location, navigation to a location, or any combination thereof. For example, the navigation session 214 can include a search by the user 224 to find a destination location 216 relative to the current location 226 of the user 224. In another example, the navigation session 214 can include display a travel route 218 between an initial location 220 of a user 224, the current location 226 of the user 224, or a combination thereof, and a destination location 216.”), an identification image or text including a name of the venue being displayed at the current location in the map interface, and an avatar of the user holding an item to mimic mimicking the current activity being displayed at the current location in the map interface (paragraph [0051], “To further the illustration, the avatar characteristics 252 of the navigation avatar 250 can be modified to integrate the context information 230 related to navigation to a restaurant. As an example, the navigation system 100 can modify the navigation avatar 250 to complement the navigation interface 212. In another example, the avatar animation 260 can be modified to show the navigation avatar 250 eating a hamburger when the social context 236 or user context 242 indicates preference for American food. In a further example, when the temporal context 232 indicates the navigation event occurs during a work day, the avatar attire 250 can be modified or embellished with a work uniform or business clothes and a napkin around the neck of the navigation avatar 250.”), wherein the map interface is generated based on the location information, and the avatar is generated based on avatar information for the user and the current activity (paragraph [0033], “The initial location 220 is defined as the location at the beginning of the navigation session 214. The current location 226 is defined as the instantaneous position of the user while traveling along the route. The destination location 216 is defined as the ultimate location along a route. The travel route 218 is defined as the travel path between an initial location and a destination. For example, the travel route 218 can be the suggested route for travel between the initial location 220 and the destination location 216.”; paragraph [0037], “The social context 236 is defined as information related personal relationships and activities of the user. The social context 236 can include information, such as the current location or activities of friends of the user 224.”; paragraph [0051], “In another example, the avatar animation 260 can be modified to show the navigation avatar 250 eating a hamburger when the social context 236 or user context 242 indicates preference for American food. In a further example, when the temporal context 232 indicates the navigation event occurs during a work day, the avatar attire 250 can be modified or embellished with a work uniform or business clothes and a napkin around the neck of the navigation avatar 250.”; paragraph [0115], “The current context 430 is the location, activities, preferences, habits, relationships, status, surroundings, or any combination thereof of the user at the time of the navigation session 214.”).
This part of Kishore et al. is applicable to the system of Sano et al. in view of Ebert et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. in view of Ebert et al. to include the activity mimicking avatar holding an item as taught by Kishore et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al. in view of Ebert et al. in order to provide a user interface modification that reflects “real world” context and information (see paragraph [0006] of Kishore et al.).	

With regards to claim 2, Sano et al. teaches the operations further comprise: receiving, from the client computing device, authorization from the user to utilize the location information (paragraph [0257], “For example, when a certain person authorizes to make his or her own state public and registers so in the system, the user of the display apparatus 200 can arbitrary display the state of this person who has authorized to make his or her own state public.”).

With regards to claim 4, Sano et al. teaches the media content item includes: a still image or video (paragraph [0121], “Avatars representing a certain user's state may be still images, moving images, or pseudo-moving images. Pseudo-moving images are in a display format in which a few (two or three) still images are alternately displayed.”).

With regards to claim 5, Sano et al. teaches determining the current activity of the user includes determining a speed of the client computing device based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, the second time subsequent to the first time (paragraph [0097], “Next in step F103, the system controller 10 stores the fetched bio- and kinetic information and position information, together with the current time and date (seconds, minutes, hours, days, months, and years) counted by the time-and-date counting unit 15 at that time, in the detected-information storage portion 17 b of the storage unit 17.”).

With regards to claim 7, Sano et al. teaches 
causing the avatar of the user to be displayed at a first position in the map interface of the media content item at the first time (paragraph [0111], “In contrast, when the current mode is the map display mode, the system controller 10 proceeds from step F105 to step F107 and, on the basis of the current position information, reads map image data in a range to be displayed from the map database 17 c. In step F108, the system controller 10 generates display image data from the map image data and the avatar data, supplies the generated display image data to the display unit 14, and causes the display unit 14 to display the avatar on a map image. For example, the display unit 14 displays the avatar representing the user at a position corresponding to the current position on the map image.”); and 
modifying the media content item to remove the avatar of the user in the first position in the map interface of the media content item and causing the avatar of the user to be displayed at a second position in the map interface of the media content item at the second time (Fig. 5B, paragraph [0117], “FIG. 5B illustrates an example of a graphical representation displayed in response to the processing in step F108. A map image 31 is displayed on the screen 14 a. In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.”).

With regards to claim 9, Sano et al. teaches determining the current activity of the user is further based on analyzing content in an electronic communication transmitted to, or received by, the client computing device via the system (paragraph [0163], “The transmitting apparatus 100 includes a detection/transmission controller 110, a bio-sensor unit 111, a kinetic sensor unit 112, a position detecting unit 113, a time-and-date counting unit 115, an operation unit 116, a storage unit 117, and a communication unit 118.”).

With regards to claim 17, Sano et al. fails to explicitly teach, but Ebert et al.  teaches 
identifying a current location of the client computing device based on the location information (paragraph [0029], “As illustrated in FIG. 2, computing device 16A can output geographical map 24 of a geographical area. Geographical map 24 can be a georeferenced map, meaning that indications of locations on geographical map 24 correspond to geographical locations of the geographical area, such as latitude and longitude locations.”); and 
identifying the current activity associated with the venue (paragraph [0031], “As illustrated in FIG. 2, any one or more of event icons 22 can include an indication of a type of the associated event. For instance, event icon 22A includes an image representative of a martini glass, indicating, e.g., an event type associated with a bar or other such establishment. Similarly, event icon 22C includes an image representative of a compact disc (CD), indicating, e.g., a musical event type (e.g., a live music event, a CD release party, or other such musical event).”).
This part of Ebert et al. is applicable to the system of Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. to include the location type media content identification as taught by Ebert et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al.  in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Ebert et al.).	

With regards to claim 18, Sano et al. fails to explicitly teach, but Ebert et al. teaches the venue is theater, a sporting event space, a sports field, and or a transportation hub (paragraph [0031], “As illustrated in FIG. 2, any one or more of event icons 22 can include an indication of a type of the associated event. For instance, event icon 22A includes an image representative of a martini glass, indicating, e.g., an event type associated with a bar or other such establishment. Similarly, event icon 22C includes an image representative of a compact disc (CD), indicating, e.g., a musical event type (e.g., a live music event, a CD release party, or other such musical event).”). 
This part of Ebert et al. is applicable to the system of Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. to include the location type media content identification as taught by Ebert et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al.  in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Ebert et al.).

Claims 6, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0306884 to Sano et al. in view of U.S. Patent Application No. 2016/0313957 to Ebert et al. and U.S. Patent Application Publication No. 2014/0347368 to Kishore et al. as applied to claim 1 above, and further in view of further in view of U.S. Patent Application Publication No. 2009/0300525 to Jolliff et al.
With regards to claim 6, modified Sano et al. fails to explicitly teach, but Jolliff et al. teaches determining the current activity of the user comprises determining, based on the first location information, the second location, and the speed of the client computing device, that the user is traveling via at least one of: walking, running, biking, driving, flying, traveling on a train, or traveling on a boat (paragraph [0060], “As another example, a user status of flying in an airplane may be determined by comparing TOD/DOW information to the user's Calendar information. If the user is scheduled to be on an airplane flight and there is no contrary information (e.g., an open WiFi connection with the user's mobile device 102), a system (whether the user's mobile device 101 or a server 109 receiving information from the device 101) can select or generate an avatar that graphically depicts this status.”; paragraph [0061], “As another example, a user driving or riding in a car may be determined based upon TOD/DOW (e.g., the time and day being consistent with rush hour) in combination with GPS location information and accelerometer sensor readings. Constantly changing GPS data and accelerometer data from the mobile device 103 may be used to confirm that the user's status as driving.”; paragraph [0096], “For example, the GPS values stored in the parameter value table 600 most closely matches the criteria for the running avatar, data record 618. The running avatar can then be confirmed as an appropriate selection by comparing the accelerometer data with the corresponding criteria in the avatar selection logic table 601. In this example, the accelerometer data distinguishes the activity from driving by or walking near the track. By making such comparisons of the values stored in the parameter value table 600 to the criteria in the avatar selection logic table 601, a processor can determine that the “Running” avatar should be displayed.”).
This part of Jolliff et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

With regards to claim 8, Sano et al. in view of Ebert et al. teaches determining a tired or sleepy state and generating an associated avatar (paragraph [0120], “For example, avatars having expressions and movements that represent various states, such as states in which the user feels hot or cold, the user is comfortable, tired, sleepy, or excited, the user has a low or high blood pressure, the user has raspy or easy breathing, or the user has a fast or slow heart rate, are prepared. It is only necessary to select one from among these avatars and display the selected avatar.”), but fails to explicitly teach determining a device has not moved a predetermined distance from a location for a predetermined period of time. However, Jolliff et al. teaches:
determining, based on the location information, that the client computing device has not moved beyond a predetermined distance from a location for a predetermined period of time (paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping).”); and 
in response to determining the client computing device has not moved beyond the predetermined distance from the location, modifying the media content item to remove the avatar of the user engaged in the current activity (paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping). Both data records 652 and 653 may not include values for some parameters which the user anticipates are not likely to help resolve the user's status for that particular avatar. For example, the user has decided that the ambient temperature, calendar data, wallpaper and ring tone values provide no additional conference value for selecting either the avatar to display. Rather, the user may feel that if the user is at home, the user is likely sleeping. However, the user may not want to indicate to co-workers or more specifically the user's boss that the user is sleeping. Thus, only authorized requestors, such as friends and family members, will receive the “sleeping” avatar.”).
This part of Jolliff et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in view of in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

With regards to claim 13, Sano et al. in view of Ebert et al. and Kishore et al. teaches determining a tired or sleepy state and generating an associated avatar (paragraph [0120], “For example, avatars having expressions and movements that represent various states, such as states in which the user feels hot or cold, the user is comfortable, tired, sleepy, or excited, the user has a low or high blood pressure, the user has raspy or easy breathing, or the user has a fast or slow heart rate, are prepared. It is only necessary to select one from among these avatars and display the selected avatar.”), but fails to explicitly teach determining the current activity of the user includes determining that the user is sleeping. 
However, Jolliff et al. teaches determining the current activity of the user includes determining that the user is sleeping (paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping). Both data records 652 and 653 may not include values for some parameters which the user anticipates are not likely to help resolve the user's status for that particular avatar. For example, the user has decided that the ambient temperature, calendar data, wallpaper and ring tone values provide no additional conference value for selecting either the avatar to display. Rather, the user may feel that if the user is at home, the user is likely sleeping. However, the user may not want to indicate to co-workers or more specifically the user's boss that the user is sleeping. Thus, only authorized requestors, such as friends and family members, will receive the “sleeping” avatar.”).
This part of Jolliff et al. is applicable to the system of Sano et al. in view of Ebert et al. and Kishore et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sano et al. in view of Ebert et al. and Kishore et al. to include the sleep activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sano et al. in view of Ebert et al. in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

With regards to claim 14, modified Sano et al. fails to explicitly teach, but Jolliff et al. teaches determining the user is sleeping is based on one or more of: a lack of movement of the client computing device for a predetermined period of time, or a time of day at a current location of the client computing device (paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping). Both data records 652 and 653 may not include values for some parameters which the user anticipates are not likely to help resolve the user's status for that particular avatar. For example, the user has decided that the ambient temperature, calendar data, wallpaper and ring tone values provide no additional conference value for selecting either the avatar to display. Rather, the user may feel that if the user is at home, the user is likely sleeping. However, the user may not want to indicate to co-workers or more specifically the user's boss that the user is sleeping. Thus, only authorized requestors, such as friends and family members, will receive the “sleeping” avatar.”).
This part of Jolliff et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

With regards to claim 15, modified Sano et al. fails to explicitly teach, but Jolliff et al. teaches determining the user is sleeping comprises determining, based on the location information, that the current location of the client computing device is a residence of the user (paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping). Both data records 652 and 653 may not include values for some parameters which the user anticipates are not likely to help resolve the user's status for that particular avatar. For example, the user has decided that the ambient temperature, calendar data, wallpaper and ring tone values provide no additional conference value for selecting either the avatar to display. Rather, the user may feel that if the user is at home, the user is likely sleeping. However, the user may not want to indicate to co-workers or more specifically the user's boss that the user is sleeping. Thus, only authorized requestors, such as friends and family members, will receive the “sleeping” avatar.”).
This part of Jolliff et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in view of Ebert et al. in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

With regards to claim 16, modified Sano et al. fails to explicitly teach, but Jolliff et al. teaches determining the user is sleeping is based on a lack of interaction with the client computing device by the user for a predetermined period of time (Jolliff: FIG.6b showing a sleep avatar associated with 0g acceleration which is interpreted as a lack of interaction with the device, paragraph [0131], “In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; “dark” ambient light conditions; zero accelerometer readings (e.g., consistent with sitting or sleeping). Both data records 652 and 653 may not include values for some parameters which the user anticipates are not likely to help resolve the user's status for that particular avatar. For example, the user has decided that the ambient temperature, calendar data, wallpaper and ring tone values provide no additional conference value for selecting either the avatar to display. Rather, the user may feel that if the user is at home, the user is likely sleeping. However, the user may not want to indicate to co-workers or more specifically the user's boss that the user is sleeping. Thus, only authorized requestors, such as friends and family members, will receive the “sleeping” avatar.”).
This part of Jolliff et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to virtual data sharing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the activity mimicking avatar as taught by Jolliff et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to facilitate virtual interactions of users based on gatherings of people at a geographical location (see paragraphs [0002]-[0003] of Jolliff et al.).	

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0306884 to Sano et al. in view of U.S. Patent Application No. 2016/0313957 to Ebert et al. and U.S. Patent Application Publication No. 2014/0347368 to Kishore et al. as applied to claim 1 above, and further in view of further in view of U.S. Patent Application Publication No. 2012/0315987 to Walling.
With regards to claim 10, Sano et al. teaches the client computing device is a first client computing device and determining the current activity of the user is further based on identifying a second client computing device in communication with the first client computing device (paragraph [0272], “The information display apparatus 1 and the display apparatus 200 each include the display unit 14 (214). Alternatively, the information display apparatus 1 and the display apparatus 200 may include no display unit and may display an avatar using another independent display device.”; paragraph [0274], “For example, when the user of the display apparatus 200 requests to display an avatar and the current position of the user of the transmitting apparatus 100, the server apparatus 70 asks the user of the transmitting apparatus 100 to agree to display his or her avatar and current position. Only when the user of the transmitting apparatus 100 agrees to do so, the server apparatus 70 transmits bio-information and avatar-related information to the display apparatus 200.”), but Sano et al. does not explicitly teach generating the media content item includes the media content item comprises a representation of the second client computing device in association with the avatar. 
However, Walling teaches that the media content item comprises a representation of the second client computing device in association with the avatar (paragraph [0030], “Avatar information may include avatar characteristics (e.g., strength, skin color, eye color, hair length, height, weight, intelligence), avatar position/location information, objects associated with the avatar (e.g., inventory, clothes, fitness equipment, accessories) and the like.”; paragraph [0085] discussing "sensory devices 1038, 1040, 1042 and/or 1044 may be formed within or otherwise associated with user's 1024 clothing or accessories, including a watch, armband, wristband, necklace, shirt, shoe, or the like.”).
This part of Walling is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to avatar generation and representations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the avatars including accessories such as wearable devices as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to generate avatars that closely match the current state of the user (see paragraph [0033] of Walling).

With regards to claim 12, Sano et al. teaches the second client computing device in communication with the first client computing device is coupled to a wearable device (paragraph [0020], “The transmitting apparatus includes bio-information detecting means for detecting bio-information of a subject (e.g., a person who is wearing the transmitting apparatus), kinetic-information detecting means for detecting kinetic information of the subject, and transmitting means for transmitting and outputting the bio-information detected by the bio-information detecting means and the kinetic information detected by the kinetic-information detecting means.”), but Sano et al. does not explicitly teach generating the media content item includes generating the media content item includes the avatar of the user wearing the wearable device. However, Walling teaches generating the media content item includes the avatar of the user wearing the wearable device (paragraph [0030], “Avatar information may include avatar characteristics (e.g., strength, skin color, eye color, hair length, height, weight, intelligence), avatar position/location information, objects associated with the avatar (e.g., inventory, clothes, fitness equipment, accessories) and the like.”; paragraph [0085] discussing "sensory devices 1038, 1040, 1042 and/or 1044 may be formed within or otherwise associated with user's 1024 clothing or accessories, including a watch, armband, wristband, necklace, shirt, shoe, or the like.”).
This part of Walling is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to avatar generation and representations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the avatars including accessories such as wearable devices as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to generate avatars that closely match the current state of the user (see paragraph [0033] of Walling).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0306884 to Sano et al. in view of U.S. Patent Application No. 2016/0313957 to Ebert et al., U.S. Patent Application Publication No. 2014/0347368 to Kishore et al. and U.S. Patent Application Publication No. 2012/0315987 to Walling as applied to claim 10 above, and further in view of further in view of U.S. Patent Application Publication No. 2015/0155007 to Barfield et al.
With regards to claim 11, Sano et al. teaches determining a velocity, bug fails to teach computing device is coupled to a vehicle. However, Barfield et al. teaches the second client computing device in communication with the first client computing device is coupled to a vehicle (paragraph [0016], “Display device” may be considered a mobile device 120, a network client 130, or a vehicle display 140, for example. The display device may comprise various components for displaying the video, as is well known in the art.”; paragraph [0020], “Mobile device 120, network client 130, and vehicle display 140 may connect to network 102 and communicate with other network elements, servers or providers using WiFi, 3G, 4G, Bluetooth, or other chipsets.”), and wherein generating the media content item includes generating a representation of the vehicle, wherein the media content item includes the avatar interacting with the representation of the vehicle (paragraph [0026], “In some exemplary embodiments, the user may be a driver of a vehicle, a person using a sporting apparatus, a person performing the method or system disclosed herein, or a person viewing the avatar replay. There may be more than one user, just as there may be multiple sensors providing sensor data (e.g., multiple vehicle OBD devices). For example, user data 108 or data from sensors 117 may come from multiple users or multiple users' vehicles or sporting apparatus. In the case of multiple user vehicles, the system may gather data from multiple OBD devices on multiple vehicles, and use such data to generate an avatar replay with multiple avatars, i.e., vehicles. Sources of user data 108 may include the user personally or a device associated with the user.”).
This part of Barfield et al. is applicable to the system of modified Sano et al. as they both share characteristics and capabilities, namely, they are directed to avatar generation and representations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sano et al. to include the avatars including accessories such as wearable devices as taught by Barfield et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Sano et al. in order to generate avatars that provide accurate reproduction of movement of the user and/or the user's apparatus. (see paragraph [0013] of Barfield et al.).


	


	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0205681 to Gong et al. discusses customized contextual media content items including avatar eating a hamburger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629    
           

/SANGEETA BAHL/Primary Examiner, Art Unit 3629